Case: 1:18-cv-00091-MWM-KLL Doc #: 64 Filed: 08/25/20 Page: 1 of 11 PAGEID #: 371



                       IN THE UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

DAVID DURHAM,                                        Case No. 1: 18-cv-00091-SJD-KLL

               Plaintiff                             Judge Matthew W. McFarland

       vs.                                           Magistrate Karen L. Litkovitz

DETECTIVE JERRY NIFFENEGGER,
et. al.,
           Defendants.


                           STIPULATED PROTECTIVE ORDER


       The parties, by and through their legal counsel, stipulate and agree to the terms of this

Order, under Fed.R.Civ.P. 26(c). The parties further agree that the terms of this Agreed Protective

Order shall remain in place until further order of the Court. The Court, having reviewed the

agreement and stipulation of the parties, finds that good cause supports the entry of such an order

and that justice so requires. Accordingly, it is ORDERED:

   1. Scope. All documents produced in the course of discovery including initial disclosures, all

       responses to discovery requests, all deposition testimony and exhibits, other materials that

       may be subject to restrictions on disclosure for good cause, and information derived

       directly therefrom (hereinafter collectively "documents"), shall be subject to this Order

       concerning confidential information as set forth below. As there is a presumption in favor

       of open and public judicial proceedings in the federal courts, this Order shall be strictly

       construed in favor of public disclosure and open proceedings wherever possible. The Order

       is also subject to the Local Rules of this District and the Federal Rules of Civil Procedure

       on matters of procedure and calculation of time periods.

                                                2
Case: 1:18-cv-00091-MWM-KLL Doc #: 64 Filed: 08/25/20 Page: 2 of 11 PAGEID #: 372



   2. Form and Timing of Designation. A party may designate documents as confidential and

      restricted in   disclosure under this        Order by placing or affixing the words

      "CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER" on the document in a manner

      that will not interfere with the legibility of the document and that will permit complete

      removal of the CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER designation.

      Documents shall be designated "CONFIDENTIAL - SUBJECT TO PROTECTIVE

      ORDER" prior to or at the time of the production or disclosure of the documents. The

      designation "CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER" does not mean

      that the document has any status or protection by statute or otherwise except to the extent

      and for the purposes of this Order.

   3. Documents Which May be Designated "CONFIDENTIAL -                         SUBJECT TO

      PROTECTIVE ORDER." Any party may designate documents as "CONFIDENTIAL-

      SUBJECT TO PROTECTIVE ORDER" upon making a good faith determination that the

      documents contain information protected from disclosure by statute or that should be

      protected from disclosure as confidential medical or psvchiatric infor.mation. Public

      records and other information or documents that are publicly available may not be

      designated as "CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER."

   4. Depositions. Deposition testimony shall be deemed "CONFIDENTIAL - SUBJECT TO

      PROTECTIVE ORDER" only if designated as such. Such designation shall be specific as

      to the portions of the transcript or any exhibit to be designated as "CONFIDENTIAL -

      SUBJECT TO PROTECTIVE ORDER." Thereafter, the deposition transcripts and any of

      those portions so designated shall be protected as CONFIDENTIAL - SUBJECT TO

      PROTECTIVE ORDER, pending objection, under the terms of this Order.

                                               3
Case: 1:18-cv-00091-MWM-KLL Doc #: 64 Filed: 08/25/20 Page: 3 of 11 PAGEID #: 373




   5. Protection of Confidential Material.

         a. General Protections. Documents designated "CONFIDENTIAL- SUBJECT TO

             PROTECTIVE ORDER" under this Order shall not be used or disclosed by the

             parties, counsel for the parties, or any other persons identified in      if 5(b) for any
             purpose whatsoever other than to prepare for and to conduct discovery and trial in

             this action, including any appeal thereof.

         b. Limited Third-Party Disclosures. The parties and counsel for the parties shall not

             disclose or permit the disclosure of any CONFIDENTIAL - SUBJECT TO

             PROTECTIVE ORDER documents to any third person or entity except as set forth

             in subparagraphs (1)-(5). Subject to these requirements, the following categories of

             persons may be allowed to review documents that have been designated

             "CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER:"

                 1.   Counsel. Counsel for the parties and employees and agents of counsel who

                      have responsibility for the preparation and trial of the action;

                11.   Parties. Parties and employees of a party to this Order, their insurance

                      earners, brokers, and their claims investigation and administrative

                      employees reasonably necessary to the evaluation and administration of the

                      claims;

               111.   Court Reporters and Recorders. Court reporters and recorders engaged

                      for depositions;

               1v. Consultants, Investigators, and Experts. Consultants, investigators, or

                      experts (hereinafter referred to collectively as "experts") employed by the

                      parties or counsel for the parties to assist in the preparation and trial of this

                                                 4
Case: 1:18-cv-00091-MWM-KLL Doc #: 64 Filed: 08/25/20 Page: 4 of 11 PAGEID #: 374



                    action or proceeding, but only after such persons have completed the

                    certification   contained       m   Attachment   A,    Acknowledgment        of

                   Understanding and Agreement to Be Bound; and

               v. Others by Consent. Other persons only by written consent of the producing

                   party or upon order of the Court and on such conditions as may be agreed

                   or ordered. All such persons shall execute the certification contained in

                   Attachment A, Acknowledgment of Understanding and Agreement to Be

                   Bound.

         c. Control of Documents. Counsel for the parties shall take reasonable and

            appropriate measures to prevent unauthorized disclosure of documents designated

            as "CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER" pursuant to the

            terms of this Order. Counsel shall maintain the originals of the forms signed by

            persons acknowledging their obligations under this Order for a period of 1 year

            after dismissal of the action, the entry of final judgment and/or the conclusion of

            any appeals arising therefrom.

         d. Copies. Prior to production to another party, all copies, electronic images,

            duplicates, extracts, summaries or descriptions (hereinafter referred to collectively

            as "copies") of documents designated as "CONFIDENTIAL - SUBJECT TO

            PROTECTIVE ORDER" under this Order, or any individual portion of such a

            document, shall be affixed with the designation "CONFIDENTIAL - SUBJECT

            TO PROTECTIVE ORDER" if the designation does not already appear on the

            copy. All such copies shall thereafter be entitled to the protection of this Order. The

            term "copies" shall not include indices, electronic databases, or lists of documents

                                                5
Case: 1:18-cv-00091-MWM-KLL Doc #: 64 Filed: 08/25/20 Page: 5 of 11 PAGEID #: 375



             provided these indices, electronic databases, or lists do not contain substantial

             portions or images of the text of confidential documents or otherwise disclose the

             substance of the confidential information contained in those documents.

          e. Inadvertent Production. Inadvertent production of any document or information

             without a designation of "CONFIDENTIAL - SUBJECT TO PROTECTIVE

             ORDER" shall be governed by Fed. R. Evid. 502. Counsel receiving documentation

             which has been inadvertently produced shall notify producing Counsel immediately

             upon the discovery of the production and shall return the documents to producing

             Counsel. Inadvertent production of any document or information without a

             designation of "CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER" shall

             not waive the protections of this Order.

   6. Filing of CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER Documents

      Under Seal. This Protective Order does not authorize filing protected materials under seal.

      No document may be filed with the Court under seal without prior permission as to each

      such filing, upon motion and for good cause shown, including the legal basis for filing

      under seal. See Procter & Gamble Co. v. Bankers Trust Co., 78 F.3d 219 (6th Cir. 1996).

      Unless the Court orders otherwise, all sealed documents shall be filed according to S. D.

      Ohio Civ. R. 5.2.1. To the extent that a brief, memorandum, or pleading references any

      document marked as "CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER," the

      brief, memorandum, or pleading shall refer the Court to the particular exhibit filed under

      seal without disclosing the contents of any confidential information.

         a. Before any document marked             as   "CONFIDENTIAL         - SUBJECT TO

             PROTECTIVE ORDER" is filed under seal with the Clerk, the filing party shall

                                               6
Case: 1:18-cv-00091-MWM-KLL Doc #: 64 Filed: 08/25/20 Page: 6 of 11 PAGEID #: 376



             first consult with the party that originally designated the document as

             "CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER" to determine

             whether, with the consent of that party, the document or a redacted version of the

             document may be filed with the Court not under seal.

         b. To the extent that it is necessary for a party to discuss the contents of any

             confidential information in a written pleading, such portion of the pleading may be

             filed under seal with leave of the Court. In such circumstances, counsel shall

             prepare two versions of the pleadings: a public and a confidential version. The

             public version shall contain a redaction of references to CONFIDENTIAL -

             SUBJECT TO PROTECTIVE ORDER documents. The confidential version shall

             be a full and complete version of the pleading and shall be filed with the Clerk

             under seal as above with leave of the Court. A copy of the unredacted pleading also

             shall be delivered to the judicial officer's chambers.

         c. Where agreement is not possible or adequate, before a CONDIFENTIAL-

             SUBJECT TO PROTECTIVE ORDER document is filed with leave of the Court,

             it shall be marked "CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

             DOCUMENTS", displaying the case name, docket number, a designation of what

             the document is, the name of the party on whose behalf it is submitted, and name

             of the attorney who has filed the documents.

   7. Challenges by a Party to Designation as Confidential. Any CONFIDENTIAL -

      SUBJECT TO PROTECTIVE ORDER designation is subject to challenge by any party or

      nonparty with standing to object (hereafter "party"). Before filing any motions or

      objections to a confidentiality designation with the Court, the objecting party shall have an

                                               7
Case: 1:18-cv-00091-MWM-KLL Doc #: 64 Filed: 08/25/20 Page: 7 of 11 PAGEID #: 377



      obligation to meet and confer in a good-faith effort to resolve the objection by agreement.

      If agreement is reached confirming or waiving the CONFIDENTIAL - SUBJECT TO

      PROTECTIVE ORDER designation as to any documents subject to the objection, the

      designating party shall serve on all parties a notice specifying the documents and the nature

      of the agreement.

   8. Action by the Court. Applications to the Court for an order relating to any documents

      designated "CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER" shall be by

      motion under Local Rule 7.2 and any other procedures set forth in the presiding judge's

      standing orders or other relevant orders. Nothing in this Order or any action or agreement

      of a party under this Order limits the Court's power to make any orders that may be

      appropriate with respect to the use and disclosure of any documents produced or used in

      discovery or at trial.

   9. Use of Confidential Documents or Information at Trial. All trials are open to the public.

      Absent order of the Court, there will be no restrictions on the use of any document that

      may be introduced by any party during the trial. If a party intends to present at trial

      CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER documents or information

      derived therefrom, such party shall provide advance notice to the other party at least five

      (5) days.before the commencement of trial by identifying the documents or information at

      issue as specifically as possible (i.e., by Bates number, page range, deposition transcript

      lines, etc.) without divulging the actual CONFIDENTIAL- SUBJECT TO PROTECTIVE

      ORDER documents or infonnation. The Court may thereafter make such orders as are

      necessary to govern the use of such documents or information at trial.

   10. Obligations on Conclusion of Litigation.

                                               8
Case: 1:18-cv-00091-MWM-KLL Doc #: 64 Filed: 08/25/20 Page: 8 of 11 PAGEID #: 378



         a. Order Remains in Effect. Unless otherwise agreed or ordered, this Order shall

            remain in force after dismissal or entry of final judgment not subject to further

            appeal.

         b. Return of CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

            documents. Within thirty (30) days after dismissal or entry of final judgment not

            subject to further appeal, all documents treated as CONFIDENTIAL - SUBJECT

            TO PROTECTIVE ORDER under this Order, including copies as defined in if 5( d),

            shall be returned to the producing party unless:

                I.    the document has been offered into evidence or filed without restriction as

                      to disclosure;

               IL     the parties agree to destruction in lieu of return; or

               ni. as to documents bearing the notations, summations, or other mental

                      impressions of the rece1vmg party, that party elects to destroy the

                      documents and certifies to the producing party that it has done so.

                      Notwithstanding the above requirements to return or destroy documents,

                      counsel may retain attorney work product, including an index which refers

                      or relates to information designated "CONFIDENTIAL - SUBJECT TO

                      PROTECTIVE ORDER," so long as that work product does not duplicate

                      verbatim substantial portions of the text or images of confidential

                      documents. This work product shall continue to be CONFIDENTIAL -

                      SUBJECT TO PROTECTIVE ORDER under this Order. An attorney may

                      use his or her work product in a subsequent litigation provided that its use



                                                 9
Case: 1:18-cv-00091-MWM-KLL Doc #: 64 Filed: 08/25/20 Page: 9 of 11 PAGEID #: 379



                      does not disclose or use CONFIDENTIAL - SUBJECT TO PROTECTIVE

                      ORDER documents.

          c. Return of Documents Filed Under Seal. After dismissal or entry of final judgment

             not subject to further appeal, the Clerk may elect to return to counsel for the parties

              or, after notice, destroy documents filed or offered at trial under seal or otherwise

             restricted by the Court as to disclosure.

   11. Order Subject to Modification. This Order shall be subject to modification by the Court

      on its own motion or on motion of a party or any other person with standing concerning

      the subject matter.

   12. No Prior Judicial Determination. This Order is entered based on the representations and

      agreements of the parties and for the purpose of facilitating discovery. Nothing herein shall

      be construed or presented as a judicial determination that any documents or information

      designated "CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER" by counsel or the

      parties is subject to protection under Rule 26(c) of the Federal Rules of Civil Procedure or

      otherwise until such time as the Court may rule on a specific document or issue.

   13. Persons Bound. This Order shall take effect when entered and shall be binding upon all

      counsel and their law firms, the parties, and persons made subject to this Order by its terms.



                                             So ordered,



                                             MAGISTRATE JUDGE LITKOVITZ




                                                10
Case: 1:18-cv-00091-MWM-KLL Doc #: 64 Filed: 08/25/20 Page: 10 of 11 PAGEID #: 380




AGREED:



 Isl Brad Snyder (per phone authority)          Isl Grant J. Bacon
 Bradley Snyder (0006276)                       Daniel T. Downey (0063753)
 Roetzel & Andress, LPA                         Grant J. Bacon (0093708)
 41 South High Street                           Fishel Downey Albrecht & Riepenhoff
 Huntington Center, 21st Floor                  7775 Walton Parkway, Suite 200
 Columbus, Ohio 43215                           New Albany, OH 43054
 Phone: (614) 463-9770                          Phone: (614) 221-1216
 Fax: (614) 463-9792                            Fax: (614-221-8769
 bsnyder@ralaw.com                              ddowney@fisheldowney.com
 Counsel for Target & James Christian           gbacon@fisheldowney.com
                                                Counsel for Defendants Detective Jerry
 Isl Nathan Lennon (per phone authority)        Niffenegger and Detective Mark Purdy
 Robert W. Hojnoski (0070062)
 Nathan A. Lennon (0091743)                     Isl Jason Phillabaum (per email authority)
 Reminger Co., LPA                              Jason R. Phillabaum (0072219)
 525 Vine Street, Ste. 1700                     Y onas & Rink, LLC
 Cincinnati, Ohio 45202                         810 Sycamore St., 5th Floor
 Phone: (513) 721-1311                          Cincinnati, Ohio 45202
 Fax: (513) 721-2553                            Phone:(513)338-1800
 rhojnoski@reminger.com                         Fax: (513) 263-9031
 nlennon@reminger.com                           Counsel for the Plaintiff
 Counsel for Wal-Mart Stores, Inc.




                                           11
Case: 1:18-cv-00091-MWM-KLL Doc #: 64 Filed: 08/25/20 Page: 11 of 11 PAGEID #: 381



                ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

         The undersigned hereby acknowledges that he/she has read the Agreed Protective Order
 dated                  in the above-captioned action and attached hereto, understands the terms
 thereof, and agrees to be bound by its terms. The undersigned submits to the jurisdiction of the
United States District Court for the Southern District of Ohio in matters relating to the Agreed
Protective Order and understands that the terms of the Agreed Protective Order obligate him/her
to use documents designated CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER in
 accordance with the Order solely for the purposes of the above-captioned action, and not to
 disclose any such documents or information derived directly therefrom to any other person, firm
 or concern. The undersigned acknowledges that violation of the Agreed Protective Order may
result in penalties for contempt of court.




Employer: _ _ _ _ _ __ __ _ _ _ _ __

Business Address   ~--------------




                                               12
